Citation Nr: 1501775	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  11-00 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel








INTRODUCTION

The Veteran had active service in the United States Air Force from September 1946 to October 1966; he died in February 2009, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The appellant lives in Alabama. 

The claim was dispatched to the Veterans Health Administration (VHA) in August 2014 for an expert pulmonology opinion.  The returned opinion, dated in August 2014, satisfied the Board's questions, and the claim is ripe for appellate review.   


FINDINGS OF FACT

1.  A certificate of death indicates that the Veteran died in February 2009 of metastatic lung cancer, with coronary artery disease (CAD) and chronic obstructive pulmonary disease (COPD) listed as disorders contributing to death, but not causing death; he was not in receipt of service-connected compensation benefits for these conditions.  

2.  The Veteran was in receipt of service-connected compensation benefits for lumbar strain, hemorrhoids, tonsillectomy residuals, and appendectomy scar at the time of his death.  

3.  The evidence does not demonstrate, and it is not alleged, that he was symptomatic for lung cancer and/or CAD from service to the present.  

4.  The evidence of record does not support a finding that the Veteran's death was substantially or materially caused by a service-connected disability, it is not as least as likely as not that service-connected lumbar strain caused or aggravated fatal cancer.  


CONCLUSION OF LAW

Entitlement to service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2014).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA-Cause of Death 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will seek to provide; (3) that the claimant is expected to provide; and, while not required, in this case VA asked the claimant to provide any evidence in her possession that pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits is issued by the agency of original jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  
With respect to the Dingess requirements, the appellant was notified of the evidence necessary to establish effective date of award should her claim be granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) addressed VA's 38 U.S.C.A. § 5103(a) notice obligation in the context of a claim for dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1310.  The Court held that, because the RO's adjudication of a DIC claim hinges first on whether a Veteran was service-connected for any condition during his or her lifetime, the § 5103(a) notice in such a claim must include, inter alia, a statement of the conditions (if any) for which a Veteran was service-connected at the time of his or her death.  See Hupp, 21 Vet. App. at 352-53.  While this was not initially offered to the appellant prior to the RO's first adjudication on the matter, it was subsequently dispatched to her in an October 2010 letter.  This was followed by a re-adjudication of the claim associated with the issuance of the statement of the case.  Further, it is clear by the nature of the appellant's argument, in which she alleges both direct and secondary theories of entitlement to service connection for the cause of the Veteran's death, that she has actual knowledge of how to substantiate her claim.  Accordingly, there is no prejudice to the appellant in her not being informed of the Veteran's service-connected disabilities prior to RO's initial action on the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007).  The appellant has not pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA places an enhanced duty on VA to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, VA has obtained all existing medical records identified by the appellant, and has obtained an expert Veterans Health Administration (VHA) pulmonology opinion to address the appellant's contentions.  The VHA specialist's opinion is adequate to resolve the issue on appeal.  Given these circumstances, there is no duty to provide for an additional medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

Legal Criteria-Service Connection for the Cause of Death

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned on the basis of continuity of symptoms. However, the continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific "chronic diseases" listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran's fatal disablement includes lung cancer and coronary artery disease.  Malignant tumors and cardiovascular-renal disease, to include coronary artery disease, are listed as an example of a "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).   As this is the case, the appellant could establish service connection for the Veteran's fatal disorder both by showing a nexus to service or by establishing a continuity of symptomatology since service separation.  Id.  Further, should the fatal cancer and/or cardiovascular disease have become manifest to a compensable degree within the first post-service year, service connection for the terminal disease would also be warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

Also, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Under the relevant law, to establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2014).  

A contributory cause of death, however, is inherently not related to a principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312.  It is not sufficient to show that it casually shared in producing death; rather, it must be shown that there was a causal link. Id.  Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the view of whether there were resulting debilitating effects and general impairment of health to an extent that would render a person materially less capable of resisting the effects of other disease or injury primarily causing death. Id.

Analysis

The Veteran, who died in February 2009, served many years in the United States Air Force, and he was a retired noncommissioned officer from that branch of service.  A certificate of death indicates that lung cancer was the immediate cause of death, with chronic obstructive pulmonary disease (COPD) and coronary artery disease (CAD) listed as significant conditions contributing to death but not resulting in the underlying cause of death (in this case, the immediate cause of death).  An amended certificate of death notes that metastatic lung cancer, to the chest, adrenal gland, right side, left clavicle, and back (T8), was the more proper way to describe the fatal cancer.  

The appellant, the Veteran's widow, has contended that the fatal cancer had origins in active service or, alternatively, was caused or aggravated beyond the natural progress of the disease process by a service-connected low back condition.  Specifically, it is alleged that low back pathology allowed for the Veteran's spine to be more vulnerable to metastasis of the fatal lung cancer, hence hastening his demise.  

The Veteran was not, during his lifetime, in receipt of service-connected compensation benefits for any lung or cardiovascular condition.  The service treatment records document some upper respiratory complaints; however, they are silent with respect to any cancer, lung, or heart disease.  As noted, the Veteran was service-connected for lumbar strain during his life.  

In support of her contentions, the appellant forwarded a letter from a private oncologist, dated in December 2010, which indicated that "comorbid conditions," in addition to those listed on the death certificate, "contributed to [the Veteran's] passing."  Included in this list was "severe diffuse degenerative joint disease."  There was no rationale posited as to why such a condition contributed to death, and no specific opinion was made with respect to low back pathology in particular.  

Nonetheless, the Board, in taking the private evidence in a way most favorable to the appellant, dispatched the claim to an expert in pulmonology from the Veterans Health Administration (VHA).  The returned opinion, dated in August 2014, authored by a staff oncologist at the VA Medical Center (VAMC) in Philadelphia, Pennsylvania, specifically addressed the appellant's contentions with respect to the claim for entitlement to service connection for the cause of death.  This clinician explained that "it is not as likely as not that service-connected lumbar strain substantially and materially contributed to the Veteran's demise."  The service-connected disability was described as not one which "limits life expectancy, either alone or in concert with lung cancer, COPD, or CAD."  

With respect to the contended secondary aggravation, the VHA pulmonologist explained that fatal metastasis of lung malignancy into the spine was "not as likely as not" caused or aggravated by service-connected lumbar strain.  It was explained that metastasis to the spine (to T8 in the Veteran's case), "though painful and problematic, is not in itself fatal."  It was unequivocally expressed that "there is no known medical link between prior lumbosacral strain and subsequent lung cancer or bone metastases."  The pulmonologist explained that a "complete literature search" through PubMed was conducted, with no results returned to support the appellant's contentions.  Regarding direct service connection, the examiner noted that the service treatment records contained evidence of strep throat, hip pain, and hemorrhoids, and that these were not the type of disorders to contribute to the development of lung cancer with multiple metastases.  It was, rather, explained that the Veteran's two-pack per day smoking habit, over a forty year period (as documented in an oncology note of November 2002), "importantly contributed to these conditions."  

The Veteran did not develop his fatal cancer until many years after service, with an initial diagnosis of the disease being made in 2002.  The VHA pulmonologist reviewed all available records for the Veteran when coming to his conclusions, and did note that there were no records for the "terminal phases" of the illness, which he approximated to be October 2008 and his death in February 2009.  

It is, however, evident in documentation submitted to VA in connection with the claim for death benefits, that the Veteran died at his personal residence and not in a hospital setting.  Thus, there is no indication that any records of the terminal phase of the illness exist (the appellant has not forwarded such an allegation).  Accordingly, the Board may proceed to adjudicate the claim based on the evidence of record.  

In essence, the August 2014 VHA pulmonary opinion is well-rationalized and thorough in addressing the appellant's contentions.  This clinician specified that there is no medical linkage, documented by literature, between the Veteran's service-connected low back pathology and the ultimate development of metastatic lung cancer into the spine.  Moreover, even if, as the appellant has alleged, that an in-service injury to the back somehow made the Veteran more susceptible to the development of metastasis into his spine of the lung cancer, it was expressly stated that such a metastasis , while painful, is not itself a fatal condition.  

The 2010 private oncology opinion is vague in its stating that "diffuse degenerative joint disease" was a contributory factor to the Veteran's ultimate death.  Indeed, the clinician did not explain as to what joints were affected by the joint disease, and as the Veteran was service-connected for lumbar strain (i.e. degenerative joint disease in the back was not subject to service connection), it cannot be readily implied that the private oncologist was referring to low back pathology as being contributory to death.  Moreover, as noted, he provided no rationale to support his opinion as to why, in his view, any degenerative disease, even if present in the back (which is not conceded), would have substantially and materially contributed to the Veteran's death.  Thus, the opinion is not particularly probative, and cannot be given significant weight in the ultimate resolution of this appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

Save for the 2010 opinion, which is only tangentially supportive of the appellant's claim, the only other evidence of record supportive of the claim are her own unsubstantiated lay assertions.  While lay persons can opine competently in regard to the existence of disabilities that are "simple" in nature (i.e. readily observable through the senses without the need for advanced medical training), the etiology of fatal lung cancer and its alleged relationship to service and to service-connected lumbar strain does not fall into such a category.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  That is, such an opinion requires advanced medical training and understanding of disease pathology, and thus, the appellant's assertions with respect to medical causation cannot be given any significant probative weight.  Id.  

The Veteran served in the Air Force from 1946 to 1966, and the record is devoid of complaints of cardiovascular or lung complaints until 2002, when he was diagnosed with cancer.  The appellant has not alleged that the Veteran was continually symptomatic with cancer (the fatal condition) or with COPD or CAD (contributory factors in the onset of death) from service separation to the present.  There is, simply, no evidence submitted in the context of the claim which could possibly substantiate an award of service connection based on continuity of symptomatology.  

Indeed, the competent and probative evidence of record suggests that the Veteran's fatal conditions were not a result of active service, and also, that service-connected back disablement did not cause or aggravate fatal cancer as alleged by the appellant.  Instead, the Veteran's lengthy history of tobacco abuse was explained as the "important" factor in consideration for the causation of the terminal cancer and associated disablement.  Such a conclusion was made by an expert VA pulmonologist, who had both reviewed the claims file and relevant medical literature.  While the Veteran may have smoked during active service, VA is prohibited from paying compensation benefits for disorders resultant from tobacco abuse.  Indeed, while for claims filed prior to June 9, 1998, service connection may be granted for a disease that resulted from tobacco use in the line of duty during active military service, it is prohibited for claims filed after that date. See VAOPGCPREC 2-97 (O.G.C. Prec. 2-97).  In this case, the appellant's claim for service connection for the cause of the Veteran's death was filed well after 1998, and thus, any fatal disease resultant from the abuse cannot be service-connected.  Accordingly, the claim for service connection for the cause of the Veteran's death must be denied.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the appellant's claim.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


